PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/820,594
Filing Date: 7 Aug 2015
Appellant(s): Law et al.



__________________
Benjamin E. Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Appellant argues that the secondary reference US Publication 2008/0245634 A1 (i.e. Basteck et al.) “…which provides a type of discrete variability (i.e. full or empty) is fundamentally different than an arrangement that provides continuous variability throughout operation of an air compressor, especially as the variability relates to holding constant the operating speed of a prime mover on a drill rig and operating an air compressor on a drill rig. Basteck does not teach or suggest combining its hydrodynamic coupling 103 with a drill rig, let alone combining it with a control system as claimed such that the hydrodynamic coupling provides continuous variability, and such that the hydrodynamic coupling is a variable speed fluid coupling configured to have varying amounts of oil disposed therein to create variable speed control in an air compressor on a drill rig”. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Firstly, Examiner respectfully notes that US Publication variable speed fluid coupling configured to have varying amounts of oil disposed therein, and wherein the prime mover is configured to operate at a speed regardless of the amount of oil in the fluid coupling. Regardless, of whether Basteck teaches a drilling apparatus/system therein or not, the motive of modification was focused towards modifying the coupling, as introduced in Brookover. 

Secondly, Examiner notes that the claim language requires for the fluid coupling to be a variable speed fluid coupling configured to have varying amounts of oil disposed therein, as well as, the prime mover to be configured to operate at a speed regardless of the amount of oil in the fluid coupling. Though Basteck maybe “fundamentally different”, it still reads on the claim language. Basteck teaches two different stages (i.e. activation and deactivation). During the activation stage, the hydrodynamic coupling is filled to allow for synchronization with the drive system to occur. Shortly after, the mechanical coupling is switched on to transfer the torque from the already activated gas turbine to the compressor. Lastly, the hydrodynamic coupling is emptied so that only the mechanical coupling is transferring torque from the gas turbine to the compressor (see at least paragraph [0012]. During a deactivation stage, the empty hydrodynamic coupling is filled again with the working fluid. The mechanical coupling is disengaged. 

Furthermore, Appellant argues that “…Examiner seems to discredit the inclusion of the control system in claim and other claims, asserting that adding a control system is simply ‘automating’ the process…”. Examiner respectfully notes that the claim language in light of the specification is broad in nature and the “control system” is not limited to. Examiner believes that a “control system” does not necessarily have to require a programmable machine or the like, as filling and emptying fluid within the fluid coupling element can be done via manually by an operator or the like. Though Basteck does not detail within its specification on how exactly the fluid within the fluid coupling element is being filled/emptied, it teaches the broad nature of the claim language. Also, Examiner In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)), therefore it would have been obvious to one of ordinary skill in the art to make the modification to allow for the “control system” to function via automatic or mechanical means. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
Conferees:
/RACHID BENDIDI/Primary Examiner, Art Unit 3667      
                                                                                                                                                                                                  /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.